Exhibit 10.176

 

700 Corporate Park Drive

Clayton, MO 63105

Phone: (314) 727-7070

Fax: (314) 746-0175

www.mySouthwestBank.com

   LOGO [g26731img1.jpg]

December 20, 2007

Mr. Alan Pearce

Chief Financial Officer

Accentia Biopharmaceuticals, Inc.

324 S. Hyde Park Ave.

Tampa, FL 33606-4127

RE: $4,000,000 line of credit, Loan #956724001-71006

Dear Alan:

With this letter, Southwest Bank of St. Louis hereby extends the maturity date
of the above referenced loan to March 31, 2008. We will follow up with a
executable note in then near future, but until then, please reference this
letter for any inquiries on the new maturity date.

Thanks again for all of your business with the Bank!

 

Sincerely,

/s/ Scott Z. Larson

Scott Z. Larson Senior Vice President Cc: Kurt Kientzle

Member FDIC